Name: Regulation (EEC) No 2739/75 of the Council of 29 October 1975 on general rules governing the denaturing of common wheat and rye of bread-making quality
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11.75 Official Journal of the European Communities No L 281/51 REGULATION (EEC) No 2739/75 OF THE COUNCIL of 29 October 1975 on general rules governing the denaturing of common wheat and rye of bread-making quality THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas denaturing by intervention agencies could be an advantageous way of marketing cereals which had been the subject of intervention ; whereas, therefore, cereals denatured by them should be of the same minimum qualities as those which are the subject of a denaturing premium; Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2727/75 (*) of 29 October 1975 on the common organization of the market in cereals , and in particular Articles 7 (4) and 16 (5 ) thereof; Having regard to the proposal from the Commission; Whereas when they have been denatured, common wheat and rye have characteristics such that they could be substituted for barley or maize or certain uses ; whereas, therefore, care must be taken to ensure that denaturing does not cause disturbances on the market for the two latter products ; Whereas owing to the interchangeability of denatured common wheat and barley, the refund for denatured common wheat should be fixed on the basis of that granted for barley ; Whereas methods of denaturing should be effective enough to prevent the denatured cereal being placed again on the market for human consumption in its original state or as a processed product; whereas it is therefore advisable to lay down technical methods offering minimum safeguards in that respect and to provide that in no case could the methods actually employed by Member States result in a lesser degree of denaturing; Whereas in view of the aim pursued denaturing can only be justified for bread-making cereals of a certain minimum quality ; whereas, moreover, the costs entailed by denaturing and the control thereof can only be justifed for a minimum quantity of cereals ; Whereas the factors on which the premium is based may change considerably during the year and thus reduce or increase the incentive to denature cereals, thereby disturbing the balance of the market, in particular when the market situation obliges inter ­ vention agencies to buy in large quantities of cereals ; whereas, therefore, although it is necessary to publish the amount of the premium before the beginning of the crop year, adjustments should be allowed where the balance of the market is likely to be distrubed by the factors referred to above ; Whereas , when Italy makes use of the power conferred by Article 23 of Regulation (EEC) No 2727/75 , feed grain imported into that country subject to a reduced levy is placed in a more competitive position than the denatured common wheat which can be used in its place ; whereas the purpose of Community rules is to enable denatured common wheat to compete with barley on the internal market ; whereas, therefore, a system of subsidies should be established to restore the balance between the markets in denatured common wheat and in other feed grains ; Whereas to that end provision should be made, as in the case of feed grain, for exporting Member States to pay consignors on request the subsidy which Italy has to grant in respect of deliveries of denatured common wheat, it being for the exporting Member State to inform the Italian Republic of such payment,(*) See page 1 of this Official Journal . No L 281/52 Official Journal of the European Communities 1 . 11.75 HAS ADOPTED THIS REGULATION: such as not to cause disturbances on the barley and maize markets. Article 1 This Regulation lays down the general rules governing the denaturing of common wheat and rye of bread-making quality, referred to in Article 7 (3 ) of Regulation (EEC) No 2727/75 . Article 2 1 . The methods employed for denaturing must ensure that denatured common wheat and rye can no longer be used for human consumption. 2. These methods must be at least as effective as a standard method to be determined. Article 3 Cereals for denaturing must be of a minimum quality and quantity to be determined. Article 6 In the case of exports of denatured common wheat, the refund shall be calculated on the basis of the refund granted on exports of barley. Article 7 If Italy makes use of the power conferred by Article 23 ( 1 ) of Regulation (EEC) No 2727/75, that State shall grant a subsidy for denatured common wheat delivered by sea from other Member States equal to the reduction in the levy applied to barley imported by the same means, unless the subsidy has, at the request of the consignor, been paid to him by the exporting Member State which shall forthwith inform the Italian Republic. The latter shall regularly inform all Member States of the amount of the subsidy in force. Article 8 To qualify for the premium, denaturing must be effected in agreement with the intervention agency and under its supervision. Article 9 1 . Council Regulation No 172/67/EEC (*) of 27 June 1967 on general rules governing the denaturing of wheat and rye of bread-making quality, as last amended by Regulation (EEC) No 2096/68 ( 2 ), is hereby repealed. 2 . References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation . A table is provided in the Annex for the purpose of correlating citations of and references to the Articles of that Regulation with those of this Regulation. Article 10 This Regulation shall enter into force on 1 November 1975 . Article 4 1 . The denaturing premium for common wheat, the amount of which may vary, shall be fixed before the beginning of and for the duration of each marketing year in accordance with conditions to be determined. It may, however, be adjusted during the marketing year if the balance of the Community market in cereals is threatened with disturbance. 2. The premium shall be granted at the request of the interested party, provided the requirements of Articles 2, 3 and 8 are observed. 3 . Intervention agencies may also undertake the denaturing of cereals held by them, if the require ­ ments of Article 2 and the quality conditions provided for in Article 3 are observed. Article S The price at which intervention agencies shall sell denatured common wheat and rye and the amount of the denaturing premium shall be fixed at a level (!) OJ No 130, 28. 6. 1967, p. 2602/67. ( 2 ) OJ No L 308, 28 . 12. 1968, p . 12. 1 . 11 . 75 Official Journal of the European Communities No L 281/53 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 October 1975 . For the Council The President G. MARCORA ANNEX Correlation Regulation No 172/67 EEC Article 6a Article 7 This Regulation Article 7 Article 8